EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 2 to the Annual Report on Form 10-K/A of Techprecision Corporation (the “Company”) for the year ended March 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James S. Molinaro, the Chief Executive Officer, and I, Richard F. Fitzgerald, the Chief Financial Officer of the Company, do hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 30, 2012 /s/ James Molinaro James Molinaro Chief Executive Officer Dated: July 30, 2012 /s/ Richard F. Fitzgerald Richard F. Fitzgerald Chief Financial Officer
